The agreed question for decision is "whether or not said proceeds in said guardian's hands is subject to the payment of Murphy's said claim." The question presented should be, we think, answered in the affirmative, that the probate court has the power, as exercised here, to subject the funds in the hands of the guardian to the payment of the duly established claim of Mr. Murphy against the minor's estate. In respect to the question presented it is the contention of appellant guardian that article 3787, exempting the funds of the voluntary sale of the homestead for six months from the date of sale, has application and restricts the authority of the court to pay the claim. It is within the power of the probate court by terms of the statute to sell the ward's real estate when such a sale is necessary for the ward's education and maintenance, or to pay debts against the estate, or when the interest of the ward will be promoted by a sale. Articles 4155, 4160, Vernon's Sayles' Stat. And it is not provided by statute that the proceeds arising from the sale of the particular land under order of the court shall not be used for the ward's benefit or debts, as may be determined by the probate court, for any specified time after the sale. Hence, when the probate court exercises its power, as it did here, to order a sale of the ward's particular land, as in the best interest of the estate, the proceeds of the sale of the particular land may, by direction of the court, as within its power so to do, be used for the ward's benefit in such way as the probate court may determine. And article 3787 does not necessarily restrict nor regulate the exercise of the power of the probate court respecting the use of the fund of such sale to the ward's benefit, as to the probate court may seem best. If the probate court had determined that it was to the best interest of the wards to reinvest the funds in a lot or house, the power would exist to do so. And likewise the power exists in the probate court to determine that it was for the best interest of the minors not to reinvest the funds in another lot or house.
Affirmed.